           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JERRY PIERRE,

      Petitioner,
v.                                               CASE NO. 1:19-cv-313-AW-GRJ

SECRETARY, FLORIDA
DEP’T OF CORRECTIONS,

     Respondent.
____________________________/

                             ORDER OF DISMISSAL

      The court has reviewed the magistrate judge’s January 14, 2020 Report and

Recommendation. ECF No. 4. No objections have been filed. I have determined that

the Report and Recommendation should be adopted. It is now ordered:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference.

      2.     The clerk shall enter a judgment that says “This case is dismissed for

failure to comply with an order of the Court and failure to prosecute.”

      3.     The clerk shall close the file.

      SO ORDERED on February 14, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
